DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-6 recite that the conductive and non-conductive adhesive layer in in the constraint structure. This seems to state that the conductive and non-conductive adhesive extend into or past the constraint structure. However, claim 1, upon which claims 4-6 are dependent upon, recites that the constraint structure prevents bleeding or extending of the non-conductive and conductive adhesive layer. These claim(s) are considered indefinite because there is a question or doubt as to whether the adhesive layers may or may not extend to meet the limitations of this claim.

For examination purposes, any prior art that teaches the adhesive layer from extending inside the constraint structure will meet the limitations of these claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al, US Patent 6,518,660.

Regarding claim 11, Kwon teaches a semiconductor device package, comprising: a carrier 10 comprising a surface including a non-conductive area (under layer 144) and a conductive area 118; a conductive lid 140 disposed on the carrier; a conductive adhesive layer 158 between the conductive area and the conductive lid; a non-conductive adhesive layer 154 between the surface of the carrier and the conductive lid; and a constraint structure (the constraint structures are the vertical parts of the lid 140 and part 144) between the non-conductive area and the conductive area of the carrier to constrain the conductive adhesive layer and non-conductive adhesive layer (figure 4).

Regarding claim 12, Kwon teaches the conductive adhesive layer is in contact with the non-conductive adhesive layer (figure 4).

Regarding claim 13, Kwon teaches the conductive lid comprises a first portion (left vertical portion of lid 140 or left 144, which is also one of the constraints) and a second portion (right vertical portion of lid 140, which is also one of the constraints or right 144) separated from the first portion on the surface of the carrier, and wherein the second portion defines a space (the space is between left and right vertical portion of lid 140).

Regarding claim 14, Kwon teaches an electronic component 120 located in the space (figure 4).

Regarding claim 15, Kwon teaches a first portion of the non- conductive adhesive layer is disposed between the second portion of the conductive lid and the surface of the carrier (figure 4).

Regarding claim 16, Kwon teaches a first portion of the conductive adhesive layer is disposed between the first portion 144 of the conductive lid and the conductive area.

Regarding claim 17, Kwon teaches the conductive lid defines a trench 144 between the first portion (left vertical portion of lid 140) and the second portion (right vertical portion of lid 140) of the conductive lid (figure 4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al, US Patent 6,518,660 in view of Moon et al, US Patent 2011/0115036.

Regarding claim 1, Kwon teaches a semiconductor device package, comprising: a carrier 110; a lid 140 disposed on the carrier and comprising a constraint structure (the constraint structures are the vertical parts of the lid 140 and part 144); a conductive adhesive layer 158 electrically connected to the lid and the carrier (via pad 118); a non-conductive adhesive layer 154 between the carrier and the lid (figure 4).

Kwon fails to teach the constraint structure is configured to prevent the conductive adhesive layer or the non-conductive adhesive layer from bleeding or extending.

However, it is generally known in the art that the adhesive used to a carrier to a lid may either be contained within the sidewalls of the constraints structure of the lid or may extend from the constraint structures of the lid. Figures 1B and 1C of Moon teach forming either a non-conductive or conductive joining pattern 114 that joins the lid to a carrier in which the joining pattern in which the joining pattern does not extend or bleed from the side of the constraint structure. Therefore, the combination of this teaching of Moon with that of Kwon would meet the limitation of “the constraint structure is configured to prevent the conductive adhesive layer or the non-conductive adhesive layer from bleeding or extending”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon with that of Kwon because it is generally known in the art that the adhesive used to a carrier to a lid may either be contained within the sidewalls of the constraints structure of the lid, as well as extended from the constraint structures of the lid.

Regarding claim 2, Kwon teaches the conductive adhesive layer is in contact with the non-conductive adhesive layer (figure 4).

Regarding claim 3, Kwon teaches the lid is used for detecting variation of electricity (Note: since the reference of Kwon teaches that the lid may be made of conductive material, see column 2, lines 27-29, MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 

Regarding claims 4-6, Kwon teaches a portion of the conductive adhesive layer and a portion of the non-conductive adhesive layer are both are disposed in the constraint structure (figure 4).

Regarding claims 7, Kwon teaches the non-conductive adhesive layer surrounds the conductive adhesive layer (since the two non-conductive adhesive 154 is outer to the conductive adhesive 158.  See figure 4).

Regarding claim 8, Kwon teaches the lid comprises a first portion (left vertical portion of lid 140, which is also one of the constraints) and a second portion (right vertical portion of lid 140, which is also one of the constraints) separated from the first portion on a surface of the carrier, and wherein the second portion defines a space (the space is between left and right vertical portion of lid 140). 

Regarding claim 9, Kwon teaches the lid defines a trench 144 between the first portion and the second portion of the lid, and the constraint structure 144 comprises parts of the lid defining the trench (figure 4).

Regarding claim 10, Kwon teaches the first portion and the second portion of the lid are separated by the trench (figure 4).

Allowable Subject Matter

Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2021/0242098, issued to Sinha et al, discloses variable thickness lid adhesive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899